PER CURIAM.
This appeal was filed on January 31, 1964, and directed to an order recorded the 11th day of December, 1963. The appellee has moved to dismiss the appeal upon the ground that the order was not a final decree but was in fact an order denying reconsideration.
We have examined the supplemental record submitted and find that the cause was terminated on the 5th day of April, 1963, by an order which provided that defendant’s motion to dismiss the complaint was granted and that if no amended complaint was filed within fifteen days “this cause shall stand dismissed with prejudice to the plaintiff.” Therefore, this appeal is dismissed upon the rule stated in Brenner v. Gelernter, Fla.1956, 90 So.2d 306; Womack v. Goldberg, Fla.App.1960, 117 So.2d 758; Kaemmerlen v. Shannon, Fla.App.1960, 119 So.2d 315.
It is so ordered.